Name: Commission Regulation (EEC) No 571/82 of 11 March 1982 on the sale by special tendering procedure of boned beef and veal held by certain intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 69/10 Official Journal of the European Communities 12. 3. 82 COMMISSION REGULATION (EEC) No 571/82 of 11 March 1982 on the sale by special tendering procedure of boned beef and veal held by certain intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 7 (3) thereof, 1 . The sale shall take place of approximately :  1 000 tonnes of boned beef and veal held by the Danish intervention agency and put into store before 1 September 1981 ,  1 500 tonnes of boned beef and veal held by the German intervention agency and put into store before 1 November 1981 ,  2 000 tonnes of boned beef and veal held by the Irish intervention agency and put into store before 1 November 1981 ,  1 500 tonnes of boned beef held by the United Kingdom intervention agency and put into store before 1 December 1981 . 2. The sale shall take place by means of a tendering procedure, in accordance with Regulation (EEC) No 2326/79 . 3 . Only those tenders may be taken into considera ­ tion which reach the intervention agencies concerned no later than 3 May 1982 at 12 noon. Whereas the Danish, German, Irish and United Kingdom intervention agencies are holding stocks of boned intervention meat ; whereas an extension of the period of storage for the meat should be avoided on account of the ensuing high costs ; whereas, in conse ­ quence, it is advisable to make use of the periodic tendering procedure provided for by Commission Regulation (EEC) No 2326/79 (2); Article 2 Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, This Regulation shall enter into force on 15 March 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 March 1982. For the Commission Poul DALSAGER Member of the Commission 0 OJ No L 148, 28 . 6 . 1968, p. 24. (2) OJ No L 266, 24. 10 . 1979, p. 6 .